Appeal from a *1258judgment of the Seneca County Court (Dennis F. Bender, J.), rendered July 19, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree and attempted criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, A.EJ., Scudder, Gorski and Smith, JJ.